DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 2 in the reply filed on June 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 8-13, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 19 draws to a nonelected species and is withdrawn. Election was made without traverse in the reply filed on June 21st, 2022. Claims 1-5, 7, 14-18 for species 2 are being treated on the merits.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract uses implied phrasing in line 1, “as disclosed.” Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tussey (Application Publication No. US 2019/0037944 A1).
Regarding claim 1, Tussey teaches a hair wrap towel article (10) comprises: 
a swath of cloth comprising a cloth area (11) and a cloth edge perimeter (15); 
and a securing tab (19g) affixed upon the swath of cloth (Fig. 3) to receive and secure a portion of the swath of cloth (para. [0150] for receiving the twist of the wrap); 
wherein the securing tab is affixed at a tab position (Figs. 2c and 3, where 19g is set back from the cloth edge perimeter) at least a tab distance from the cloth edge perimeter (Figs. 2c and 3), wherein the tab distance comprises an amount no less than a securing tab edge distance (Fig. 2c, 19g is set back away from the cloth edge perimeter at least a circumference length inasmuch as claimed; para. [0186] where the style of 19g can vary, therefore, therefore, the tab distance can vary), and wherein the securing tab edge distance comprises a greatest tab length as measured along any of a tab edge of the securing tab (Fig. 2c, where the circumference or length of 19g is the greatest tab length measurement).  
Regarding claim 2, Tussey teaches the article of claim 1, wherein the cloth area corresponds to a geometric shape selected from at least one of; a triangle, a quadrilateral, a trapezoid, an n-sided regular polygon, an n-sided irregular polygon, a circle, and an oval (Fig. 3, where the cloth area is an n-sided irregular polygon shape as described by the dimensions provided in para. [0141]).  
Regarding claim 3, Tussey teaches the article of claim 2, wherein the securing tab comprises a geometric shape selected from at least one of; a triangle, a quadrilateral, a trapezoid, an n-sided regular polygon, and an n-sided irregular polygon (para. [0150] where the securing tab 19g can be a loop; and as evidenced by 44, the loop of 19g would be a quadrilateral).
Regarding claim 4, Tussey teaches the article of claim 3, wherein the securing tab comprises a secondary securing tab (44) affixed proximate the securing tab (Fig. 3) to receive and secure the portion of the swath of cloth (para. [0150], where 44 is used for securing the main body 11 of the wrap).  
Regarding claim 5, Tussey teaches the article of claim 4, wherein at least one of the securing tab and the secondary securing tab is a planar element (Fig. 3, where 44 is planar).  
Regarding claim 7, Tussey teaches the article of claim 4, wherein the secondary securing tab comprises a geometric shape selected from at least one of; a triangle, a quadrilateral, a trapezoid, an n-sided regular polygon, and an n-sided irregular polygon (Fig. 3, where 44 is a rectangle and, therefore, an n-sided polygon/quadrilateral).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tussey (Application Publication No. US 2019/0037944 A1).
Regarding claim 14, Tussey teaches a method for manufacturing a hair wrap towel article (para. [0130]) comprises: 
stitching a securing tab upon the swath of cloth to receive and secure a portion of the swath of cloth (para. [0150]);
wherein the securing tab is stitched to the swath of cloth (para. [0150]) at a tab position at least a tab distance from the cloth edge perimeter (Fig. 2c and 3), wherein the tab distance comprises an amount no less than a securing tab edge distance (Fig. 2c, 19g is set back away from the cloth edge perimeter at least a circumference length inasmuch as claimed; para. [0186] where the style of 19g can vary, therefore, therefore, the tab distance can vary), and wherein the securing tab edge distance comprises a greatest tab length as measured along any of a tab edge of the securing tab (Fig. 2c, where the circumference or length of 19g is the greatest tab length measurement).  
Tussey fails to directly disclose cutting a swath of cloth comprising a cloth area and a cloth edge perimeter. 
However, Tussey teaches a constructed swath of cloth comprising a cloth area and a cloth edge perimeter (para. [0130], where the different sizes or lengths are constructed; i.e. such construction would have required cutting a swath of cloth). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method such that the portions of the cloth are cut, as a form of being constructed as taught by Tussey, in order to customize a design for the cloth area and cloth edge perimeter of the wrap.
Regarding claim 15, Tussey teaches the article of claim 14, wherein the cloth area corresponds to a geometric shape selected from at least one of; a triangle, a quadrilateral, a trapezoid, an n-sided regular polygon, an n-sided irregular polygon, a circle, and an oval (Fig. 3, where the cloth area is an n-sided irregular polygon shape as described by the dimensions provided in para. [0141]).  
Regarding claim 16, Tussey teaches the article of claim 15, wherein the securing tab comprises a geometric shape selected from at least one of; a triangle, a quadrilateral, a trapezoid, an n-sided regular polygon, and an n-sided irregular polygon (para. [0150] where the securing tab 19g can be a loop; and as evidenced by 44, the loop of 19g would be a quadrilateral).  
Regarding claim 17, Tussey teaches the article of claim 16, wherein the securing tab comprises a secondary securing tab (44) stitched proximate to the securing tab to receive and secure the portion of the swath of cloth (para. [0150], where 44 is used for securing the main body 11 of the wrap, and is stitched onto 11).  
Regarding claim 18, Tussey teaches the article of claim 17, wherein at least one of the securing tab and the secondary securing tab is a planar element (Fig. 3, where 44 is planar).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                            
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732